Citation Nr: 1607347	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-37 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, increased the rating for the Veteran's service-connected right shoulder disability to 20 percent disabling, effective July 9, 2008.

This matter was before the Board in May 2013, at which time it was remanded for additional development.  

The Board notes that in the May 2013 decision, the issue of service connection for neck pain due to cervical spine strain with arthritis was reopened and remanded for additional development.  Subsequently, in an August 2013 rating decision, the RO granted the claim and assigned a 10 percent disability rating, effective July 9, 2008.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disability has been manifested by limitation of motion of the arm at shoulder level; however, the evidence fails to show limitation of motion midway between side and shoulder level or 25 degrees from the side.  





CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decisions in a letter dated in July 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Available post-service treatment records have also been obtained.  Pursuant to the Board's May 2013 remand directives, in correspondence dated in May 2013, the RO requested that the Veteran submit appropriate authorization to obtain outstanding private treatment records.  However, he failed to submit the authorization form or provide additional private treatment records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in August 2008.  As requested in the Board's remand directives, an additional VA examination was provided in July 2013.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's right shoulder disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Thereafter, the RO issued a supplemental statement of the case in August 2013.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

The Veteran's right shoulder disability has been rated under Diagnostic Code 5201 for arm, limitation of motion.

Under Diagnostic Code 5201, where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for both the major and minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Factual Background

Turing to the evidence of record, in a September 2007 statement from a private physician, it was noted that the Veteran had been treated for pain for the last 6 weeks and that he had not been able to work during that time.  

The Veteran was afforded a VA examination in August 2008.  At the time of the examination, he reported that he had limited use of the right shoulder.  Joint symptoms included giving way, instability, pain, stiffness, weakness, and inability to sleep on the right shoulder.  There was no deformity of the right shoulder, episodes of locking or subluxation, or effusion.  There were no symptoms of arthritis and no functional limitations on standing or walking.  Additionally, there were no flare-ups of joint disease or ankylosis of the joint.  It was noted that the appellant's dominant hand was the right hand and that he did not use assistive devices.

Range of motion testing revealed flexion to 120 degrees with no evidence of pain;  abduction to 90 degrees with evidence of pain at 70 degrees; and external rotation to to 90 degrees with no evidence of pain.  Repetitive testing revealed loss of motion due to pain with flexion to 100 degrees; abduction to 60 degrees and external rotation to 80 degrees.

Passive range of motion testing revealed flexion to 120 degrees with evidence of pain at 120 degrees; abduction to 90 degrees with evidence of pain at 90 degrees; and external rotation to 90 degrees with no evidence of pain.

Finally, range of motion against strong resistance testing revealed flexion to 90 degrees with evidence of pain at 70 degrees; abduction to 80 degrees with evidence of pain at 50 degrees; and external rotation to 90 degrees with evidence of pain at 60 degrees.  

In a statement dated in December 2008 from the appellant's private physician, he noted that the Veteran had been treated for his right shoulder disability for symptoms to include progressive pain and loss of mobility and function in the right shoulder.  The private physician reported that x-ray findings showed evidence of an old malunion of the clavicle fracture with degenerative arthritis of the AC joint.  Physical findings showed decreased mobility in the right shoulder with some tenderness and weakness secondary to the injury.  The physician determined that the Veteran's right shoulder disability should be assigned a 30 percent disability rating.  

In a February 2009 statement from a private medical provider, in relevant part, it was noted that the Veteran underwent physical therapy for significant shoulder pain.  

In an additional statement from Veteran's private physician dated in July 2010, he again noted that the appellant had been treated for progressive pain and progressive loss of mobility and loss of function in the right shoulder.  Physical findings now showed decreased mobility in the right shoulder with significat tenderness over the acromioclavicular joint and significant weakness in the right upper extremity, secondary to the pain form his old injury.  The private physician opined that a 35 percent disability rating should be assigned.  

A subsequent private treatment record dated in October 2011 noted continued treatment for the service-connected right shoulder disability. 

Pursuant to the Board's May 2013 remand directives, the Veteran was provided an additional VA examination in July 2013.  He denied flare-ups.  Range of motion testing revealed flexion to 80 degrees with evidence of pain at 80 degrees and abduction to 90 degrees with evidence of pain at 90 degrees.  Repetitive range of motion testing revealed flexion to 90 degrees and abduction to 80 degrees.  The examiner determined that there was no additional limitation in range of motion following repetitive-use testing.  However, there was functional loss and/or functional impairment manifested by pain on movement and less movement than normal.  The Veteran had localized tenderness or pain on palpitation but no guarding of the shoulder.  There were no flare-ups reported.  Additionally, ankylosis was note found. 

Analysis

Based on a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In this regard, the evidence indicates that the appellant's right shoulder disability has been manifested by pain with decreased range of motion.  Range of motion testing during the August 2008 VA examination revealed flexion to 120 degrees with no evidence of pain; abduction to 90 degrees with evidence of pain at 70 degrees and external rotation to 90 degrees with no evidence of pain.  Repetitive testing demonstrated flexion to 100 degrees, abduction to 60 degrees, and external rotation to 80 degrees.  Additionally, range of motion testing at the time of the July 2013 VA examination revealed flexion to 80 degrees and abduction to 90 degrees.  
The objective evidence does not demonstrate limitation of the right midway between side and shoulder level or 25 degrees from the side.  Thus a rating in excess of 20 percent is not warranted.  § 4.71a, Diagnostic Codes 5201.

In reaching the above findings, the Board has appropriately considered functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  While the evidence indicates pain on movement, it does not demonstrate any additional loss in range of motion of the right shoulder to warrant the next higher rating.  As such, a rating in excess of 20 percent is not warranted.

The Board has also considered the applicability of other potential diagnostic codes.  However, there is no indication that the Veteran has ankylosis of scapulohumeral articulation; therefore, a rating under Diagnostic Code 5200 is not warranted.  In addition, the evidence of record does not reflect fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore a higher rating under Diagnostic Code 5202 is also not warranted.  Finally, the Board notes that a 20 percent disability rating is the highest rating available under Diagnostic Code 5203 for clavicle or scapula impairment.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for a right shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right shoulder disability are fully considered by the rating criteria.  Specifically, pain and loss of range of motion were addressed by the criteria and discussed in the evaluation.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis is denied.


REMAND

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, during the August 2008 VA examination, the Veteran reported that he had not worked full time in the past 10 years.  He stated that he stopped working for the highway department when he could no longer lift heavy items that were required by the job.  Additionally, in a September 2010 statement, the Veteran indicted that he was unable to perform his skilled occupation as a heavy equipment mechanic and bridge welder.  Therefore, the Board finds that a TDIU claim has been raised in this case.  

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

The Veteran's combined disability rating is only 40 percent; therefore, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU. 

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service and notify the Veteran of such action.

4.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


